Citation Nr: 0028005	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dental disability, 
for compensation purposes.

2.  Entitlement to service connection for residuals of strep 
throat.

3.  Entitlement to service connection for psychiatric 
disability, to include obsessive impulse syndrome and post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for disability 
manifested by tics.

5.  Entitlement to service connection for disability 
manifested by loss of balance, memory loss, and leg collapse.

6.  Entitlement to service connection for psoriasis.

7.  Entitlement to service connection for upper respiratory 
disability.


8.  Entitlement to service connection for disability due to 
physical altercations.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral eye 
disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disability.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
stroke.

12.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 27, 1944, to 
January 10, 1946.  This case came before the Board of 
Veterans' Appeals (Board) on appeal of a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.


The issue of entitlement to nonservice-connected pension 
benefits has been granted and is no longer part of this 
appeal.

According to an April 2000 VA Memorandum, attempts to locate 
the veteran have proven unsuccessful; neither the postal 
authorities nor the veteran's accredited service 
representative have an address other than that of record, 
from which all mail is returned as undeliverable.

It is unclear from the veteran's July 1994 claim statement 
whether he is also seeking service connection for dental 
disability for the purpose of dental treatment, as opposed to 
the certified issue of entitlement to service connection for 
dental disability for compensation purposes.  If the veteran 
is seeking entitlement to service connection for dental 
disability for the purpose of dental treatment, he should so 
notify VA.


FINDINGS OF FACT

1.  The claims for service connection for service connection 
for residuals of strep throat, psychiatric disability, 
disability manifested by a tic, disability manifested by loss 
of balance, loss of memory and leg collapse, psoriasis, upper 
respiratory disability, and disability due to physical 
altercations are not plausible.

2.  Dental cavities and replaceable missing teeth are not 
disabilities within the meaning of applicable VA legislation 
providing compensation benefits.

3.  Service connection was denied for eye disability in 
unappealed rating decisions dated in February and March 1946; 
no new and material evidence was found in an unappealed 
rating decision dated in March 1985.

4.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1985 
rating decision.

5.  Service connection was denied for heart disability in an 
unappealed rating decision dated in March 1985 and in an 
August 1989 Board decision.  

6.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the August 1989 
Board decision.

7.  Service connection was denied for residuals of a stroke 
in an unappealed rating decision dated in March 1985.  

8.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1985 
rating decision.

9.  The veteran requires assistance on a regular basis due to 
bilateral blindness.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of strep throat, 
psychiatric disability, disability manifested by a tic, 
disability manifested by loss of balance, loss of memory and 
leg collapse, psoriasis, upper respiratory disability, or 
disability due to physical altercations.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
dental disability, for compensation purposes, lacks legal 
merit.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381(a) 
(1999); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).
3.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral eye disability has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  New and material evidence to reopen the veteran's claim 
for service connection for heart disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

5.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a stroke has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

6.  The requirements for special monthly pension based on the 
need for the regular aid and attendance of another person 
have been met. 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  38 C.F.R. § 3.149 
(1998).

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 3.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language entered in 38 C.F.R. § 3.381(a).  In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
essentially the same as prior to the change with respect to 
carious and missing teeth in that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The Evidence 

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of strep throat, 
psychiatric disability, to include obsessive impulse syndrome 
or PTSD, disability manifested by a tic, disability 
manifested by loss of balance, loss of memory and leg 
collapse, psoriasis, upper respiratory disability, or 
disability due to physical altercations.  The veteran had 9 
missing teeth in July 1944, 11 missing teeth in August 1944, 
and the same 11 missing teeth in December 1944.  It appears 
that a number of cavities were filled during service. 

According to a February 25, 1946, statement from Alfred R. 
Rothchild, M.D., the veteran had irritation of the nervous 
system, dermographism, and a facial tic.

According to an undated note from approximately 1984, which 
appears associated with evidence from James C. Liang, M.D, 
the veteran had had a serious left-sided, front tooth 
infection, which required a root canal.

VA examinations were conducted in February and March 1988.  
On general medical examination in February 1988, it was noted 
on psychiatric system evaluation that the veteran was under 
tension and stress due to his financial situation.  The 
veteran related his psychological problem to the situation he 
faced when he got out of service, including having a brother 
that had been killed in action and his mother being evicted 
from her home.  The examiner noted that the veteran's problem 
might be service connected,"...in that the stress that he 
suffered because of a series of misfortunes that related to 
his several complaints."  The general medical diagnoses 
included possible PTSD and cavities.

A May 1990 statement from A. C. reveals that the veteran was 
provided dental treatment from Dr. Francis Keleher from 1946 
to 1949 and that Dr. Keleher told her that the veteran had 
many cavities and was eligible for partial plates.

When examined by VA in July 1990, the diagnoses included 
history of psoriasis, not currently active.  A July 1990 
report from Samuel W. Atkins, M.D., reveals that the veteran 
walked with a left leg limp and used a cane to walk; he 
complained of leg cramps.  Dr. Atkins' impressions included 
probable peripheral vascular disease.  According to a July 
1990 medical report from Lucius Blanchard, M.D., the veteran 
said that he had developed a skin problem soon after service 
discharge; psoriasis was diagnosed.  

VA outpatient records from February 1990 to May 1992 reveal a 
diagnoses of psoriasis in August and October 1990 and in 
April and May 1992.  The veteran was treated for dental 
problems in 1991.  Allergic rhinitis was noted in May 1991, 
and February and May 1992.  The veteran complained of a loss 
of balance in January 1992; neurologic examination was 
normal.  He complained of facial tics in March 1992, at which 
time motor and sensory examinations were within normal 
limits; Tourette's syndrome was diagnosed.  Acute 
exacerbation of asthma was noted in April 1992.

On VA general medical examination in July 1994, the diagnoses 
included psoriasis and dysphasia.

VA outpatient records for August 1994 contain a notation of 
rhinitis; it was noted in February 1995 that the veteran had 
a raspy throat without evidence of an upper respiratory 
infection.


Analysis

As noted above, there is no evidence of strep throat, 
psychiatric disability, to include obsessive impulse syndrome 
or PTSD, disability manifested by a tic, disability 
manifested by loss of balance, loss of memory and leg 
collapse, psoriasis, upper respiratory disability, or 
disability due to physical altercations, in the veteran's 
service medical records.  Additionally, there is no post-
service medical evidence of strep throat or disability due to 
physical altercations.  The only reference to a psychiatric 
disability is a 1988 diagnosis of possible PTSD.  However, 
the diagnosis is only of possible PTSD and the examiner 
indicated that the stressors were related to the death of the 
veteran's brother and his mother's eviction, rather than to 
service.  

Finally, the Board notes that, while there is post-service 
evidence of a facial tic, loss of balance, psoriasis, and an 
upper respiratory disability, most of the evidence relates to 
treatment and evaluation of the veteran many years after 
service discharge and there is no medical opinion linking any 
disability manifested by a facial tic, disability manifested 
by loss of balance, psoriasis, or upper respiratory 
disability to service.  Consequently, the veteran's claims 
for service connection for strep throat, psychiatric 
disability, to include obsessive impulse syndrome and PTSD, 
disability manifested by a tic, disability manifested by loss 
of balance, loss of memory and leg collapse, psoriasis, upper 
respiratory disability, and disability due to physical 
altercations are not well grounded.

Although the veteran appears to believe that he should be 
service connected for the cavities and extracted teeth 
incurred in service, the Board notes that, under the 
regulations noted above both before and after 1994, cavities 
and missing teeth are only service-connected for treatment 
purposes, not for compensation purposes.  In a case such as 
this one, when the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
dental disability, for the purpose of compensation, must b e 
denied because of lack of entitlement under the law.

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection was denied for eye disability in 
unappealed rating decisions dated in February and March 1946; 
no new and material evidence was found in an unappealed 
rating decision dated in March 1985.  

Evidence on file at the time of the March 1985 rating 
decision consisted of the veteran's service medical records, 
private medical records from February 1946 to August 1984, a 
December 1984 VA examination report, and statements from the 
veteran.

According to the veteran's service medical records, he 
complained on examination in July 1945 that he sometimes saw 
spots before his eyes.  Examination showed right aphakia, a 
right cicatrix cornea, right exotropia, and left hyperopia.  
The veteran indicated in July 1945 that he had juggled the 
card during his eye test at enlistment and always covered his 
right eye so that he passed the visual acuity test with 20/20 
in each eye.  It was noted that a letter was written in July 
1945 reporting fraudulent enlistment.  Examination revealed 
corrected visual acuity of 20/50 in the right eye and 20/15 
in the left eye.  It was reported in November 1945 that the 
veteran had aphakia in the right eye due to an old injury; 
visual acuity was 5/200 in the right eye and 20/15 in the 
left eye.  The diagnoses were aphakia, hyperopia.

According to a January 1984 medical report from Dr. Liang, 
the veteran said that he had had trauma to his right eye in 
1938 when it was struck by a piece of rock.  He underwent 
krypton laser photocoagulation for subretinal 
neovascularization of the left eye.  It was noted that there 
was some inflammatory leakage into the center of the macula.  
Visual acuity was 20/50 on the right and 20/20+2 on the left.  
Additional diagnoses later in January 1984 were myelinated 
nerve fibers on the left and strabismus secondary to trauma 
on the right.

Ontario Community Hospital records for August 1984 reveal 
pertinent diagnoses of bilateral optic atrophy and transient 
left-sided hemianopia of undetermined cause.

On VA eye examination in December 1984, the diagnoses were 
traumatic scar of the right cornea; aphakia, acquired, of the 
right eye; right exotropia and hypotropia; mild paresis of 
the right superior rectus; and mild macular degeneration of 
the left eye.  Visual acuity was 20/70 on the right with 
pinhole and 20/20 on the left.

Evidence received by VA since March 1985 consists of VA 
examination reports beginning in February 1988, VA hospital 
reports beginning in July 1988, VA outpatient records 
beginning in August 1988, a March 1992 statement from the 
veteran's wife, an undated VA aid and attendance examination 
report, and statements from the veteran.

The diagnoses on VA eye examination in March 1988 was aphakia 
of the right eye, vision correctable to 20/40+; and probable 
old central serous chorioretinopathy of the left eye.  
Subsequent VA and private records continue to show bilateral 
eye problems.  It was noted on VA general medical examination 
in July 1994 that the veteran was blind.  Visual acuity on VA 
eye examination in July 1994 was counting fingers at two feet 
in the right eye and counting fingers at five feet in the 
left eye; he was unable to read any print at near vision.  
The impressions on eye examination were surgical aphakia and 
corneal scar and amblyopia of the right eye, right exotropia, 
and dense chorioretinal scar of the left eye.  It was not 
considered likely that the veteran could achieve any 
improvement in his visual acuity from treatment or 
medication.

The veteran has alleged that his bilateral eye disability is 
etiologically related to service.  However, as a lay person, 
the veteran is not competent to render a medical diagnosis or 
an opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not material.  

The medical evidence added to the record since the March 1985 
decision continues to show bilateral eye disability many 
years after service discharge and does not include any 
notation that there is an etiological relationship between 
the veteran's current bilateral eye disability and service.  
Therefore, it is essentially cumulative in nature and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the claim for service 
connection for bilateral eye disability is not reopened.

Service connection was denied for residuals of a stroke in an 
unappealed rating decision dated in March 1985.  

The evidence on file in March 1985 is as noted above.  The 
veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a stroke.  The veteran 
was admitted to Ontario Community Hospital in August 1984 
with nausea, chest tightness, sweating and a dizzy spell.  A 
CT scan of the head did not show any abnormality.  An 
electroencephalogram did not show any definite evidence of an 
epileptogenic disorder.  The final diagnoses included 
transient left-sided hemianopsia of undetermined cause.  The 
December 1984 VA diagnoses included status post 
cerebrovascular accident, August 1984, recovered with no 
residuals.

The evidence received by VA after March 1985 is as noted 
above.  The undated VA aid and attendance examination report 
includes a diagnosis of "CVA."  VA motor and sensory 
examinations in March 1992, as part of a neurologic 
examination, were normal.

The medical evidence added to the record since March 1985 
does not show any residuals of a stroke.  Therefore, it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for residuals of a stroke is not reopened.

Service connection was denied for heart disability in an 
unappealed rating decision dated in March 1985 and in an 
August 1989 Board decision.  

The evidence on file at the time of the August 1989 Board 
decision that was not on file in March 1985 consists of VA 
examination reports in February and March 1988 and a July 
1988 VA hospital report.  

Service medical records reveal blood pressure readings of 
124/72, 130/96, 110/74, 142/80, and 130/80.  Records dated in 
January 1946 indicate that there was a skip in the veteran's 
heart beat.  X-rays were considered consistent with mitral 
disease..  The impression was no cardiovascular disease.  

The diagnoses on hospital discharge from Ontario Community 
Hospital in August 1984 included hypertension with angina, 
controlled.  On VA examination in December 1984, the 
diagnoses included history of hypertension, essential, 
benign, not found on examination.  Arteriosclerotic heart 
disease was diagnosed on VA examination in March 1988.  The 
diagnoses on VA hospitalization in July 1988 were ventricular 
arrhythmia/unifocal premature ventricular contractions, 
bigeminy and trigeminy; and hypertension.

The evidence received by VA after August 1989 consists of VA 
outpatient records beginning in August 1989, VA examination 
reports beginning in July 1990, private medical reports 
beginning in July 1990, a March 1992 statement from the 
veteran's wife, an undated VA aid and attendance examination 
report, and statements by the veteran.

The evidence received by VA since August 1989 continues to 
show cardiovascular disease, including hypertension.  
However, the medical evidence added to the record since 
August 1989 does not contain any evidence linking the 
veteran's current heart disease to his military service.  
Therefore, it is essentially cumulative in nature and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the claim for service 
connection for heart disability is not reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
bilateral eye disability, residuals of a stroke, and heart 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Special Monthly Pension

The veteran's claim for special monthly pension based on the 
need for regular aid and attendance is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

The veteran was born in December 1926 and has been granted a 
permanent and total disability rating for pension purposes.  
The RO has currently rated his aphakia of the right eye and 
dense chorioretinal scar of the left eye as 90 percent 
disabling, his arteriosclerotic heart disease as 30 percent 
disabling, his status post fracture of the left fibula with 
arthritis of the ankle as 10 percent disabling, his psoriasis 
as 10 percent disabling, and his hiatal hernia with mild to 
moderate spontaneous gastroesophageal reflux as 10 percent 
disabling; he also has several noncompensable disabilities.  
His combined nonservice-connected rating is 100 percent.

According to the undated VA aid and attendance examination 
report, which appears to have been conducted in 1989 or 1990, 
the veteran had hypertension, mitral valve prolapse, CVA, and 
degenerative joint disease.

According to a March 1992 statement from the veteran's wife, 
the veteran was in constant need of assistance because of his 
disabilities, including legal blindness.
On July 1994 general medical examination, the examiner 
concluded that the veteran's need for aid and attendance is 
based almost solely on his decreased visual acuity and, if he 
were enabled in this regard, by learning Braille or getting a 
seeing eye dog, his needs would be greatly decreased.  

As noted above, on VA eye examination in July 1994, visual 
acuity was counting fingers at two feet in the right eye and 
counting fingers at five feet in the left eye; the veteran 
was unable to read any print at near vision.  It was not 
considered likely that the veteran could achieve any 
improvement in his visual acuity from treatment or 
medication.

Under the statutory and regulatory criteria, with respect to 
payment of an increased rate of pension based on the need for 
regular aid and attendance, a person shall be considered to 
be in such need if such person is either in a nursing home, 
on account of mental or physical incapacity, or is helpless 
or blind, or so nearly helpless or blind as to need regular 
aid and attendance of another person.  A veteran will be 
considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(b).

As noted above, the veteran's corrected visual acuity on VA 
eye examination in July 1994 was counting fingers at two feet 
in the right eye and counting fingers at five feet in the 
left eye.  He was unable to read any print at near vision.  
It was not considered likely that he could achieve any 
improvement in his visual acuity from treatment or 
medication.  Consequently, since his bilateral corrected 
visual acuity is less than 5/200, he is considered under the 
applicable VA regulation to be in need of the regular aid and 
attendance of another person and his claim for special 
monthly pension based on the need for regular aid and 
attendance is granted.


ORDER

Service connection for residuals of strep throat, for 
psychiatric disability, for disability manifested by a tic, 
for disability manifested by loss of balance, loss of memory 
and leg collapse, for psoriasis, for upper respiratory 
disability, for disability due to physical altercations, and 
for dental disability, for the purpose of compensation, is 
denied.

New and material evidence not having been presented, 
reopening of the veteran's claims for entitlement to service 
connection for bilateral eye disability, for residuals of a 
stroke, and for heart disability is denied.

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the 
criteria applicable to the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals




 

